su ysys pr l99921055 internal_revenue_service department of the treasury washington dc - antact person telephone number in reference to date mar dear sir or madam this is in reference to your letter of date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code in a letter dated date you were granted recognition of exemption under sec_501 determined not to be sec_509 difficulty in meeting the public support_test and could at some point in the future be classified as a private_foundation within the meaning of in the future you may have a private_foundation you state that of the code and your purpose as represented in your articles of to encourage assist promote foster and in furtherance of your purposes you will to enable them to attend an undergraduate institution of higher incorporation is support education provide scholarship grants and loans to undergraduate members of b education in the united_states enable a recipient to achieve a specific objective or to enhance in the future you may also a recipient's capacities or skills make scholarship grants to b alumni and members of the general_public who satisfy scholarship criteria you will also make grants to you will use the following criteria in making awards a prior academic performance b performance on tests designed to measure ability and aptitude for higher education c recommendations from educators social workers and others not related to the potential recipient’s d conclusions that the selection committee might draw from personal interviews as applicant's motivation character ability and potential factors that are financial need may be not reasonably related to the purposes of the scholarship such as race and gender will not be considered and will have no influence on the selection of recipients an important criterion to the i99geisss e m q a e o a v your selection committee will consist of some or all no member of the committee will be members of your board_of directors or other persons designated by your board in a position to derive private benefit directly or indirectly by the selection of one or more particular recipients spouses and dependents of members of the committee will be ineligible to receive a scholarship or loan each scholarship will be awarded by the selection committee not to exceed the anticipated cost a recipient’s tuition board room fees books supplies in an amount determined by it of travel costs and incidental_expenses must maintain satisfactory progress toward completion of his her course of study while in attendance at institution available is not limited a recipient choosing a particular course of study the course of study for which scholarships are no scholarship will be conditioned on scholarship recipients an educational all scholarship payments will be made by you directly to the educational_institution institution to use such payments for a recipient's expenses and to pay the excess if any to a recipient only if the recipient is enrolled at the institution and the recipient's standing at the institution is consistent with the purposes and conditions of the scholarship you will secure the agreement of the grants to achieve a specific objective will be awarded by the amount of such a grant will not exceed the the selection committee for a specified period usually one year or less anticipated cost of the particular educational activity designed to achieve a specific objective or to enhance a recipient's personal capacities or skills be his her exceptional talents to assist a recipient to develop fully and productively the purpose of such a grant must you will retain records pertaining to all scholarships grants and loans including the following all information used to evaluate the qualifications of potential recipients b identification of each recipient including any relationship of recipient to you sufficient to make the recipient a disqualified_person of you within the meaning of sec_4946 specification of the amount and purpose of each scholarship d reports and other follow-up information obtained under your procedures c a a sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation lyydszivdio sec_4945 of the code provides that the term taxable_expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 means any amount_paid or incurred by a an individual for travel a grant to study sec_4945 of the code provides that section shall not apply to an individual grant awarded on an d objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 educational_institution described in sec_170 the code and is to be used for study at a ii of an it sec_4945 of the code provides in part that the provisions of sec_4945 will not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if the purpose of the grant is other similar product or improve or enhance a literary artistic musical scientific teaching or similar capacity skill or talent of the grantee to achieve a specific objective produce a report or sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that in order to secure the advance approval required by sec_4945 a private_foundation must demonstrate to the satisfaction of the commissioner that grant procedures includes an objective and non-discriminatory selection process result in performance by grantees of the activities that the grants were intended to finance and obtain reports to determine whether the grantees have performed the activities that the grants are intended to finance single procedure or set of procedures is required this procedure is reasonably calculated to the foundation plans to its no sec_53_4945-4 of the regulations provides the requirements for supervision of scholarship grants will be considered satisfied if the foundation pays the grants to an educational_institution described in sec_170 b a ii and the educational_institution agrees to use the funds to defray the recipient’s expenses or to pay the funds to the recipient only if the recipient is enrolled at such educational_institution and his her standing at such educational_institution is consistent with the purposes and conditions of the grant a portion thereof or byvyzcivudd revrul_56_403 held that the fact that the foundation’s scholarships are limited to undergraduate members of designated fraternity will not preclude it from exemption under sec_501 organized and operated exclusively for educational_purposes of the code as a foundation c b based upon the information submitted and assuming your of the code program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of scholarship grants comply with the requirements of sec_4945 with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 are eligible for the exclusion from income provided for in sec_117 actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 be subject_to the abbreviated supervisory duties stated in sec_53_4945-4 of the regulations of the code to the extent that such grants are thus expenditures made in accordance these grants will of the code of the code and as such your procedures for selecting grant recipients who are engaged in activities designed to achieve a specific objective or to enhance a recipient’s capacities or skills through the provision of grants satisfy the requirements of sec_4945 of the code and the accompanying regulations grants made in support of these activities will be awarded on an objective and non-discriminatory basis with the purpose of assisting the recipient to develop fully and productively his her exceptional talents personal development of the grantees your selection procedures in making these grants satisfy the requirements of sec_4945 taxable_expenditures described in sec_4945 scholarship loans are approved under the provisions of sec_4945 g the grants will serve to further the therefore we rule that the grants are not thus your and the this ruling is conditioned on the understanding that there is based is further conditioned on the premise that no grants will be will be no material changes in the facts upon which it it awarded to creators officers ‘directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code please note that this ruling is only applicable to grants awarded under your programs as outlined above into any other scholarship programs you should submit a request for advance approval of that program before you enter we are informing your key district_director of this action please keep a copy of this ruling with your permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours gerald v cae gerald vv sack chief exempt_organizations technical branch
